1    JOHN D. VAN LOBEN SELS (SBN: 201354)
2    jvanlobensels@fishiplaw.com
     JENNIFER J. SHIH (SBN: 276225)
3    jshih@fishiplaw.com
4    Fish IP Law, LLP
     333 Twin Dolphin Drive, Suite 200
5    Redwood City, CA 94065
6    Telephone: (650) 517-9800
     Facsimile: (650) 517-9898
7
8    Attorney for Plaintiff,
     THE TIRE HANGER CORPORATION
9
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13   THE TIRE HANGER CORPORATION, a            Case No. 5:15-cv-02347-JGB-SP
     California corporation;                   AMENDED FINAL JUDGMENT
14
15        Plaintiff,
                 v.                            Courtroom:     1
16                                             Judge:         Hon. Jesus G. Bernal
17   ROTARY LIFT dba VEHICLE SERVICE
     GROUP, LLC, a Division of Dover
18   Industries, an Indiana corporation; and
19   SNAP-ON, INC. dba EQUIPMENT
     SOLUTIONS, a Delaware corporation.
20
21        Defendants.

22
23
24
25
26
27
28


                              AMENDED FINAL JUDGMENT
1          The above-entitled case came on regularly for trial on July 10, 2018, in Courtroom
2    1 at 3470 Twelfth Street, Riverside, CA 92501, with the Honorable Jesus Bernal, United
3    States District Court Judge, presiding.
4          On October 4, 2018, the Court entered judgment in this matter. Dkt. 231. On
5    January 4, 2019, the Clerk issued Bill of Costs, taxing costs in the amount of $4,152.81.
6    Dkt. 254. On January 14, 2019, the Court awarded Plaintiff’s counsel attorneys’ fees in
7    the amount of $600,000.00. Dkt. 256.
8          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT on based
9    upon the jury’s verdict, ECF No. 200, the Clerk’s Bill of Costs, Dkt. 254, and the
10   Court’s Order awarding Plaintiff’s counsel attorneys’ fees in the amount of $600,000.00,
11   Dkt. 256; an AMENDED JUDGMENT is hereby entered jointly and severally against
12   Defendants Rotary Lift dba Vehicle Service Group, LLC and Snap-On, Inc. dba
13   Equipment Solutions:
14         1. Prior to trial, the Court ruled Defendants breached the Settlement Agreement in
15            regards to the Licensed Products as a matter of law. Dkt. 127. The Court also
16            ruled that Defendants did not breach the Settlement Agreement in regards to
17            the Wheel Wing as a matter of law. Id.
18         2. Plaintiff The Tire Hanger Corporation was awarded $12,525.00 for damages
19            resulting from a breach of contract in accord with the jury’s verdict rendered on
20            July 13, 2018; Defendants paid this amount on October 8, 2018.
21         3. Plaintiff The Tire Hanger Corporation was awarded prejudgment interest in the
22            amount of $1,252.50; Defendants paid this amount on October 8, 2018.
23         4. Plaintiff The Tire Hanger Corporation is the prevailing party, entitled to an
24            award of its costs in the amount of $4,152.81, Dkt. 254, under the Clerk’s Bill
25            of Costs, Dkt. 254.
26         5. Plaintiff The Tire Hanger Corporation is the prevailing party, entitled to an
27            award of its attorneys’ fees in the amount of $600,000.00, Dkt. 256.
28
                                            1
                                 AMENDED FINAL JUDGMENT
1          6. Plaintiff The Tire Hanger Corporation is awarded post-judgment interest under
2             28 U.S.C. §1961.
3          7. This court (or if this Court is unavailable, any court within the Central District
4             of California) shall retain jurisdiction over all disputes between and among the
5             Parties arising out of this final judgment, including but not limited to
6             enforcement of the judgment.
7
8
9          IT IS SO ORDERED.
10
11
12   Dated: February 5, 2019                _________________________________
13                                          Honorable Jesus G. Bernal
                                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      cc: FISCAL
                                            2
                                 AMENDED FINAL JUDGMENT
